In an action inter alia to recover damages for breach of contract (the first cause of action), defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County, dated October 24, 1975, as (1) denied the branch of their motion which sought to dismiss the first cause of action and (2) granted the branch of plaintiff’s cross motion which sought to strike their first affirmative defense. Order affirmed insofar as appealed from, with $50 costs and disbursements. Defendants’ motion, insofar as it sought to dismiss the first cause of action, was properly denied and plaintiff’s cross motion, insofar as it sought to strike the first affirmative defense, was properly granted. Cohalan, Acting P. J., Hargett, Damiani, Rabin and Shapiro, JJ., concur.